     Case 1:18-cr-00309-LMM-LTW Document 127 Filed 08/31/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


UNITED STATES OF AMERICA,                :
                                         :
                                         :
                                         :        CRIMINAL ACTION NO.
v.                                       :        1:18-CR-00309-LMM
                                         :
CHALMER DETLING, II                      :
a/k/a Chuck Detling,                     :
                                         :
       Defendant.                        :


                                     ORDER

      This matter is before the Court on Defendant’s Motion to Continue Trial

[126]. The Court held a telephone conference on August 30, 2021, and heard from

the Government and Defendant’s counsel. For good cause shown, the Motion is

GRANTED. The jury trial will be rescheduled for a date and time to be

determined by the Court.

      The Court finds that the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy trial as

allowed in 18 USC 3161(h)(7).

      IT IS HEREBY ORDERED that the above styled criminal action be

continued and that the period of time between now and the rescheduled jury trial

date be excluded from the Speedy Trial Act.

                             31st day of August, 2021.
      IT IS SO ORDERED this ____
Case 1:18-cr-00309-LMM-LTW Document 127 Filed 08/31/21 Page 2 of 2




                              _____________________________
                              Leigh Martin May
                              United States District Judge




                                2
